Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  145646(70)                                                                                        Bridget M. McCormack,
                                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 145646
  v                                                                 COA: 301546
                                                                    Lenawee CC: 09-014365-FC
  JEFFERY ALAN DOUGLAS,
             Defendant-Appellee.
  ____________________________________


        On order of the Chief Justice, the motion by plaintiff-appellant for extension to
  January 11, 2013 of the time for filing their brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2013                    _________________________________________
                                                                               Clerk